DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 1, 2, 5-8, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simhaee (US 6,461,041 B1) in view of Buchanan (US 5,273,362 A). 
Regarding claim 1, Simhaee discloses a plastic bag comprising: two exterior faces (11/13), an open mouth end defined by the exterior faces, a sealed bottom end (14) comprising a heat seal (Col. 3; Ll. 7-15) joining the exterior faces, at least one gusset (noting inner fold 10) extending between the mouth end and the sealed bottom end and defining an inner gusset point (24), and at least one tab (30) affixed to an exterior face of the bag (Fig. 5) at the location where an inner gusset point intersects the bottom seal, wherein the tab is formed from bag material (Figs. 5 and 6). It is noted that the tab portion is folded axis and positioned over the location where the inner gusset point intersects the bottom heat seal (Figs. 5 and 6, 30).
Simhaee does not specifically disclose the tab is cut from an extended portion of an exterior face located below a position for the heat seal where the tab is folded about an axis at a junction where the tab integrally adjoins the bag.
Buchanan teaches the ability to have a bag including at least one similar tab portion (205/206) formed cutting an extended portion of an exterior face below a position of a seal (noting the sealed portions of Fig. 33, between A and B) the material is an integral portion of bag material, the tab is cut (via 208 and 209, and the removal of 211 and 212) from an extended portion of an exterior face located below a position for the seal where the tab is folded about an axis at a junction where the tab integrally adjoins the bag (Noting the transition between Fig. 34 to Fig. 36) to form a reinforced portion.

Regarding claim 2, modified Simhaee further discloses the bag is a T-shirt bag (Abstract) having handles and a handle cut-out region (18). 
Regarding claim 5, modified Simhaee further shows the tab shape is square (Col. 3; Ll. 64-66).
Regarding claim 6, modified Simhaee further discloses the bag comprises two tabs, wherein each of the two tabs is affixed to an exterior face of the bag at a location where an inner gusset point intersects the bottom seal wherein each tab is formed from bag material and at least one end of each of the two tabs is a portion of bag material that is continuously integral to the bag (Col. 3; Ll. 61-66).
Regarding claim 7, modified Simhaee discloses two gussets and at least two inner gusset points (24), wherein at least a second tab (Col. 3; Ll. 61-66) is attached on the two exterior faces of the bag and extends around the sealed bottom end of the bag adjacent to a second point at which a second inner gusset point intersects the bottom seal.  It would have been obvious to make the at least second tab formed from bag material and has at least one end that is continuously integral with the bag as previously stated.

Regarding claim 19, modified Simhaee discloses the bag consists of one tab (Col. 4; Ll. 10-12).
Regarding claim 20, modified Simhaee discloses bag consists of two gussets (10) and two tabs (Col. 3; Ll. 61-66).
Regarding claim 21, Simhaee discloses a plastic bag comprising, two exterior faces (11/13), an open mouth end defined by the exterior faces, a sealed bottom (Fig. 6) end joining the exterior faces, at least one gusset (noting fold 10) extending between the mouth end and the sealed bottom end and defining an inner gusset point (24), at least one tab (30) affixed to the exterior face of the bag at a location where an inner gusset point intersects the bottom seal, the tab configured as folded so as to overlay an exterior face of the bag at the location where the inner gusset point intersects the bottom seal (Figs. 5 and 6, item 30).
Simhaee does not specifically disclose the tab is integrally and seamlessly formed from bag material by cutting three sides of the tab from tubing of the bag material and folding the tab about its uncut side at a junction where the tab integrally adjoins the bag.
Buchanan teaches the ability to have a bag including at least one similar tab portion (205/206) formed cutting an extended portion of an exterior face below a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the bag of Simhaee and use the teaching of Buchanan and make the tab portions as cut from a face below the location of the seal because such a change would require a mere choice of one tab forming method over another.  Specifically, one having ordinary skill in the art would recognize the ability to form the tabs out of the material of the bag as taught by Buchanan as an alternative to attaching a separate piece of material.

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Simhaee nor Buchanan teach or suggest a tab that is cut integral portion of the bag material from an extended portion of an exterior face of the bag located below a position for the bottom heat seal and it must be folded about an axis at a junction where the tab integrally adjoins the bag. Examiner respectfully 
Buchanan teaches at least one similar tab portion (205/206) formed cutting an extended portion of an exterior face below a position of a seal (noting the sealed portions of Fig. 33, between A and B) the material is an integral portion of bag material, 
Applicant asserts that one having ordinary skill in the art would not combine the references as Simhaee has demonstrates a simple step of affixing tape, whereby Buchanan contemplates cutting flaps that result in openings or windows in a portion above the bottom of the bag and then using “pleats” to close the windows. Examiner respectfully disagrees. Examiner notes that one having ordinary skill in the art would recognize the ability to weigh the costs and benefits of applying a separate material, in addition to the bag material to create a tab versus using a single material, but including additional operations working said material to create a tab. Applicant asserts that the combination would result in a bag with an exposed hole. Examiner respectfully disagrees as the formation of the lower seal of the bag removes the holes and forms a lower portion of the tab. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734     

/JES F PASCUA/Primary Examiner, Art Unit 3734